Citation Nr: 0305448	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder with panic attacks.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disorder. 

3.  Entitlement to a compensable rating for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1997 to April 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  

Here, the veteran has never been informed of the enactment, 
or the substantive provisions, of the VCAA.  While the 
veteran did fail to report for an orthopedic examination, 
that examination was scheduled in connection with claims for 
benefits not before the Board, and hence the provisions of 
38 C.F.R. § 3.655 do not apply.  The veteran must be informed 
of what evidence would be beneficial in substantiating his 
claims, and of the relative responsibilities of VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further, the Board notes that the rating schedule has been 
amended with regard to disabilities of the back and skin, and 
the veteran's claims have not been considered under the new 
criteria.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the foregoing, a REMAND is required for the 
following actions:

1)  The veteran should be provided with 
notice of the enactment and provisions of 
the VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information the veteran is 
responsible for obtaining or providing.  
The veteran should also be advised of the 
recent changes in the rating criteria for 
disc disease and for skin disorders, and 
advised that his claims may alternatively 
(from the effective dates of the 
provisions) be rated under the new 
criteria.  If further evidence is 
identified, the VA should take 
appropriate steps to associate it with 
the claims file.  

2)  The RO should schedule the veteran 
for orthopedic and dermatological 
examinations to evaluate the current 
status of his low back disorder and 
seborrheic dermatitis.  The examiners 
should be informed of the amended rating 
schedules and asked to opine regarding 
the extent of the veteran's disabilities 
in light of the new criteria.

3)  Following completion of the above, 
the claims should be reviewed.  If they 
remain denied, RO should provide the 
veteran and his attorney with an 
appropriate  supplemental statement of 
the case.  They should have the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



